SHARE PURCHASE AGREEMENT







This Share Purchase Agreement ("Agreement") is made by and among the natural
persons identified as Sellers on the signature pages hereof (collectively,
“Seller”), and the natural persons and entities identified as Buyers on the
signature pages hereof (collectively, "Buyer"), and Dimus Partners, Inc.
("DIMU"), a Nevada Corporation, (collectively, “Parties”).




WITNESSETH:




WHEREAS, DIMU is a corporation duly organized under the laws of the State of
Nevada;




WHEREAS, the Seller owns an aggregate of Four Million and Two Hundred Thousand
(4,200,000) shares of DIMU common stock, $0.001 par value;




WHEREAS, Buyer wishes to purchase an aggregate of Four Million and Two Hundred
Thousand (4,200,000) shares of DIMU common stock from the Seller (collectively,
“Purchase Shares”), and the Seller desires to sell the Purchase Shares to the
Buyer, free and clear of liens and encumbrances, for a price of One Hundred
Ninety Thousand (US$190,000.00) US dollars (“Purchase Price”).  The Purchase
Shares are duly endorsed with Medallion Guarantees;




WHEREAS, DIMU is joining in this Agreement to provide certain covenants,
warranties and representations;




WHEREAS, DIMU is a publicly traded company and its shares of common stock are
quoted on the OTC Bulletin Board Market and trade under the trading symbol
“DIMU”.  DIMU’s files with the Securities and Exchange Commission (“SEC”) using
the Central Index Key (“CIK”) number 0001479382;




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, the Parties do mutually agree as follows:




ARTICLE I




The Consideration




1.1

Subject to the terms and conditions set forth herein, Seller shall sell to Buyer
and Buyer shall purchase from Seller the Purchase Shares for the Purchase Price.

 

1.2

The Purchase Price shall be paid in full and remitted via bank wire transfer
using the bank wiring instructions contained in Exhibit A to this Agreement
(“Closing Payment”).




ARTICLE II




Closing, Closing Payment and Conveyance of Purchase Shares




2

2.1

Closing hereunder shall be completed upon receipt of Purchase Price by Seller
and upon receipt of Purchase Shares and associated DIMU documents by Buyer on
the Closing Date, which shall be on or before September 14, 2012 (“Closing
Date”).  




2.2

Upon Closing Date, the Seller shall use the proceeds received from the Purchase
Price to pay off all the outstanding liabilities of DIMU prior to the Closing
Date. As of the Closing Date, DIMU shall have no liabilities.




ARTICLE III




Representations, Warranties and Covenants of Seller and DIMU as to DIMU




Each Seller, individually, and not jointly or severally, and DIMU each hereby,
represents, warrants and covenants to Buyer as follows:




3

3.1

DIMU is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has the corporate power and authority
to own or lease its properties and to carry on its business as it is now being
conducted.  The Articles of Incorporation, and any amendments thereto, and
Bylaws of DIMU, are complete and accurate, and the corporate book of DIMU
contains a record, which is complete and accurate in all material respects, of
all meetings, and all corporate actions of the shareholders and Board of
Directors of DIMU.

 

3.2

The capital structure of DIMU is: Preferred stock, $.001 par value, 10,000,000
shares authorized, 0 shares issued and outstanding; Common stock, $.001 par
value, 100,000,000 shares authorized,  4,366,649 shares issued and outstanding.
All such shares of capital stock of DIMU are validly issued, fully paid,
non-assessable and free of preemptive rights.  DIMU has no outstanding options,
warrants, or other rights to purchase, or subscribe to, or other securities or
debt convertible into or exchangeable for any shares of capital stock of DIMU,
or contracts or arrangements of any kind relating to the issuance, sale or
transfer of any capital stock or other equity securities of DIMU.  All of the
outstanding shares of capital stock of DIMU have been offered, issued, sold and
delivered in compliance with applicable federal and state securities laws and
none of such securities were, at the time of issuance, subject to preemptive
rights.  None of such issued and outstanding shares are the subject of any
voting trust agreement relating to the voting thereof or restricting in any way
the sale or transfer thereof.




3.3

The Seller owns the Purchase Shares beneficially and of record, free and clear
of any lien, pledge, security interest or other encumbrance, and, upon payment
for the Purchase Shares as provided in this Agreement, the Buyer will acquire
good and valid title to the Purchase Shares, free and clear of any lien, pledge,
security interest or other encumbrance.  None of the Purchase Shares are the
subject of any voting trust agreement or other agreement relating to the voting
thereof or restricting in any way the sale or transfer thereof except for this
Agreement.  Seller has full right and authority to transfer such Purchase Shares
pursuant to the terms of this Agreement.  The Purchase Shares are the only
securities of DIMU that are owned or controlled by Seller or any affiliate of
Seller.  Neither Seller nor any affiliate or relative of Seller holds any option
or right of any kind to acquire securities of DIMU or to convert securities of
DIMU into common stock of DIMU.  The Purchase Shares are the only securities of
DIMU that have been issued by DIMU to Seller or any affiliate of Seller or
acquired by Seller or any affiliate of Seller.

 

3.4

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Seller and DIMU and is a valid and binding agreement and
obligation of DIMU and Seller enforceable against the Parties in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and by bankruptcy or other laws affecting the enforcement of creditors' rights
generally, and Seller and DIMU have complete and unrestricted power to enter
into and, upon the appropriate approvals as required by law, to consummate the
transactions contemplated by this Agreement.




3.5

Neither the making of nor the compliance with the terms and provisions of this
Agreement and consummation of the transactions contemplated herein by Seller or
DIMU will conflict with or result in a breach or violation of the Articles of
Incorporation, any amendments thereto, or Bylaws of DIMU, or of any material
provisions of any indenture, mortgage, deed of trust or other material agreement
or instrument to which DIMU or Seller are a party, or of any material provision
of any law, statute, rule, regulation, or any existing applicable decree,
judgment or order by any court, federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over DIMU or Seller, or
any of its material properties or assets, or will result in the creation or
imposition of any material lien, charge or encumbrance upon any material
property or assets of DIMU pursuant to the terms of any agreement or instrument
to which DIMU is a party or by which DIMU may be bound or to which any of DIMU
property is subject and no event has occurred with which lapse of time or action
by a third party could result in a material breach or violation of or default by
DIMU or Seller.

 

3.6

There is no claim, legal action, arbitration, governmental investigation or
other legal or administrative proceeding, nor any order, decree or judgment in
progress, pending or in effect, or to the best knowledge of the Seller
threatened against or relating to DIMU or affecting any of its assets,
properties, business or capital stock.  There is no continuing order, injunction
or decree of any court, arbitrator or governmental authority to which DIMU is a
party or by which DIMU or its assets, properties, business or capital stock are
bound.




3.7

DIMU has filed any and all required federal, state and other tax returns through
the fiscal year ended December 31, 2011.  None of the Federal income tax returns
of DIMU have been audited by the Internal Revenue Service (IRS) or other foreign
governmental tax agency.  DIMU has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) pending or
threatened against DIMU for any period, nor of any basis for any such
assessment, adjustment or contingency.




3.8

DIMU is current with its SEC reporting obligations and its current financial
statements are available on the SEC’s EDGAR database.  DIMU represents these
financial statements are accurate and that there are no other liabilities,
contingent or actual.




3.9

There have not been any unreported material adverse changes in the business or
condition, financial or otherwise, of DIMU.




3.10

DIMU is not a party to any contract performable in the future.




3.11

The representations and warranties of DIMU shall be true and correct as of the
date hereof.




3.12

DIMU will have delivered to Buyer all of its available corporate books and
records for review by Buyer and its counsel.




3.13

DIMU has no employee benefit plan in effect at this time.




3.14

No representation or warranty by DIMU or the Seller in this Agreement, or any
certificate delivered pursuant hereto contains any untrue statement of a
material fact or omits to state any material fact necessary to make such
representation or warranty not misleading.




3.15

Seller has decided to enter into this Agreement and to affect the transactions
contemplated herein on its own volition, and has carefully considered and has,
to the extent it believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the sale of the Purchase Shares
and the Purchase Price, and has determined to sell the Purchase Shares to Buyer
pursuant to this Agreement.  Neither DIMU, nor any person affiliated with or
representing DIMU or its affiliates has advised the Seller to sell the Purchase
Shares or provided the Seller any guidance, advice or instruction regarding the
transactions contemplated herein.  The Seller is not acting in concert with any
other party in connection with the sale of the Purchase Shares and the Seller
has made its own decision as to whether to accept the terms and conditions of
this Agreement  and to sell its Purchase Shares.




ARTICLE IV




Representation and Warranties and Certain Related Agreements







4

4.1

The respective representations and warranties of the Parties hereto shall
survive this Agreement for a period of one (1) year and the continuing covenants
in this article shall survive hereafter, pursuant to their terms.

 

4.2

Buyer represents that they have conducted their own due diligence.




4.3

Buyer, individually represents the following the Seller (which the Seller and
DIMU shall be able to rely on for any and all purposes):




4.3.1

Buyer acknowledges that he, she or it is a “sophisticated investor” (i.e., has
experience and knowledge in and with investments in companies similar to DIMU)
and that the Buyer has, in making Buyer’s investment decision in connection with
the Purchase Shares received access to, had an opportunity to review and in fact
has reviewed (A) DIMU’s Annual Report on Form 10-K for the year ended April 30,
2012; and (B) DIMU’s quarterly report on Form 10-Q for the quarter ended July
31, 2012, including in each case, the audited and unaudited financial
statements, description of business, risk factors, results of operations,
certain transactions and related business disclosures described therein; has
read, reviewed, and relied solely on the documents described in (A) and (B)
above (collectively referred to as the “Disclosure Documents”), and an
independent investigation made by Buyer and Buyer’s representatives, if any of
DIMU; (C) has, prior to the date of this Agreement, been given an opportunity to
review material contracts and documents of DIMU as filed, along with the
Disclosure Documents on the Securities and Exchange Commission’s Edgar website
(www.sec.gov); and (D) is not relying on any representations other than those
contained in the Disclosure Documents or incorporated therein in connection with
such Buyer’s acceptance of the Purchase Shares and investment decision in
connection therewith. The Buyer acknowledges that due to Buyer’s receipt of and
review of the information described above, Buyer received similar information as
would be included in a Registration Statement filed under the Securities Act of
1933, as amended (the “Act”).




4.3.2

The Purchase Shares are “Restricted Securities” as such term is defined under
Rule 144 of the Act.  Buyer recognizes that the Purchase Shares have not been
registered under the Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Purchase Shares is
registered under the Act or unless an exemption from registration is available.
 Buyer may not sell the Purchase Shares without registering them under the Act
and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale.  DIMU is
under no obligation to register such Purchase Shares under the Act or under any
state “Blue Sky” laws.




4.3.3

Buyer has such knowledge and experience in financial and business matters such
that Buyer is capable of evaluating the merits and risks of an investment in the
Purchase Shares and of making an informed investment decision, and does not
require a representative in evaluating the merits and risks of an investment in
the Purchase Shares.




4.3.4

Buyer recognizes that an investment in DIMU is a speculative venture and that
the total amount of consideration tendered in connection with this Agreement is
placed at the risk of the business and may be completely lost.  The ownership of
the Purchase Shares as an investment involves special risks.




4.3.5

Buyer has carefully considered and has, to the extent he, she or it believes
such discussion necessary, discussed with his, her or its professional, legal,
tax and financial advisors, the suitability of an investment in the Purchase
Shares for his, her or its particular tax and financial situation and his, her
or its advisers, if such advisors were deemed necessary, have determined that
the Purchase Shares are a suitable investment for him, her or it.




4.3.6

Neither DIMU nor the Seller is under an obligation to register or seek an
exemption under any federal and/or state securities acts for any sale or
transfer of the Purchase Shares by the Buyer, and Buyer is solely responsible
for determining the status, in its hands, of the Purchase Shares acquired in the
transaction contemplated by this Agreement and the availability, if required, of
(a) exemptions from registration for purposes of sale or transfer of the
Purchase Shares, or (b) the ability of the Buyer to sell such Purchase Shares.




4.3.7

The Buyer (and/or any permitted assigns of the Buyer) represents, acknowledges
and warrants its understanding that, pursuant to Rule 144 of the Act (“Rule
144”), a “shell company” is defined as a company that has no or nominal
operations; and, either no or nominal assets; assets consisting solely of cash
and cash equivalents; or assets consisting of any amount of cash and cash
equivalents and nominal other assets.  As such, DIMU is a“shell company”
pursuant to Rule 144, and resales of its securities pursuant to Rule 144 may not
be made until all of the following criteria set forth in Rule 144(i)(2) have
been met: (1) DIMU has ceased to be a shell company, (2) DIMU is subject to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (3) DIMU has filed all of its required periodic reports (other
than Form 8-K’s) for the prior one year period, and (4) a period of at least
twelve months has elapsed from the date “Form 10 like information” was filed
with the Securities and Exchange Commission (the “Commission”) reflecting DIMU’s
status as a non-shell company.  As a result, because none of DIMU’s securities
can be resold pursuant to Rule 144 until at least a year after DIMU has complied
with Rule 144(i)(2), no non-registered or “restricted” shares of DIMU’s common
stock will be able to be sold pursuant to Rule 144 until and unless such
Purchase Shares are registered with the Commission and/or until a year after
DIMU has complied with the requirements of Rule 144(i)(2) as described above.  




4.4

The waiver of any condition to a Party's obligation to consummate the
transactions contemplated hereunder, where such condition is based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, or payment of Damages, or other remedy based on such
representation, warranty, covenant or obligation.




4.5

Subject to the limitations herein, Seller(s) shall individually, and not jointly
or severally, indemnify and hold harmless DIMU and the Buyer and its respective
officers, directors, and affiliates (“Buyer Indemnified Persons”) for, and will
pay to the buyer Indemnified Persons, the amount of, any loss, liability, claim,
damage (including, without limitation, interest, penalties, costs of
investigation and defense and the reasonable fees and expenses of attorneys and
other professional experts) or diminution of value, whether or not involving a
third party claim (collectively, “Damages”), directly or indirectly arising
from, attributable to or in connection with:




(a)

any representation or warranty made by such Seller or DIMU in this Agreement or
any closing deliveries, that is, or was at the time made, false or inaccurate,
or any breach of, or misrepresentation with respect to, any such representation
or warranty;

 

(b)

any breach by such Seller of any covenant, agreement or obligation of DIMU or
such Seller contained in this Agreement;




(c)

any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, losses, liabilities and reasonable legal and other expenses
incident to any of the foregoing.




a.1

Any legal action or proceeding with respect to this Agreement or any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby or the documents executed and delivered in connection
herewith, and any action for enforcement of any judgment in respect thereof
shall be brought and adjudicated exclusively within the courts located within
New York County, New York, USA, and, by execution and delivery of this
Agreement, the Parties each hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts and appellate courts thereof.  The parties irrevocably consent to service
of process out of any of the aforementioned courts in any such action or
proceeding in accordance with the notice provisions set forth in Section 9.5.
 The Parties each hereby irrevocably waive any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or the
transactions contemplated hereby or the documents executed and delivered in
connection herewith brought in the courts referred to above and hereby further
irrevocably waive and agree, to the extent permitted by applicable law, not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law.







ARTICLE V




Procedure for Closing




2

2.1

On or before the Closing Date, the purchase and sale shall be consummated after
satisfaction of all conditions precedent set forth in Article VI, by Seller’s
common stock certificates and stock powers for the Purchase Shares being
delivered by Seller, duly executed with a Medallion Guarantee, representing Four
Million and Two Hundred Thousand (4,200,000) shares of DIMU common stock and the
payment of the Purchase Price to Seller, together with delivery of all other
documents, items, agreements, stock powers, warranties, and representations set
forth in this Agreement.







ARTICLE VI




Conditions Precedent to the Consummation of the Purchase




The following are conditions precedent to the consummation of the Agreement on
or before the Closing Date:




3

3.1

Seller and DIMU shall have performed and complied with all of their respective
obligations hereunder which are to be complied with or performed on or before
the Closing Date.

 

3.2

No action, suit or proceeding shall have been instituted or shall have been
threatened before any court or other governmental body or by any public
authority to restrain, enjoin or prohibit the transactions contemplated herein,
or which might subject any of the Parties hereto or their directors, officers,
employees or agents to any material liability, fine, forfeiture or penalty on
the grounds that the transactions contemplated hereby, the Parties hereto or
their directors or officers, have violated any applicable law or regulation or
have otherwise acted improperly in connection with the transactions contemplated
hereby, and the Parties hereto have been advised by counsel that, in the opinion
of such counsel, such action, suit or proceeding raises substantial questions of
law or fact which could reasonably be decided adversely to any party hereto or
its directors or officers.




3.3

The representations and warranties made by Seller and DIMU in this Agreement
shall be true as though such representations and warranties had been made or
given on and as of the Closing Date, except to the extent that such
representations and warranties may be untrue on and as of the Closing Date
because of changes caused by transactions suggested or approved either verbally
or in writing by the Buyer.







ARTICLE VII




Termination and Abandonment







4

4.1

Anything contained in this Agreement to the contrary notwithstanding, the
Agreement may be terminated and abandoned at any time prior to or on the Closing
Date:




(a)

By mutual consent of Parties;

 

(b)

By Seller or Buyer, if any condition set forth in Article VI relating to the
other Party has not been met or has not been waived by ___________, 2012;




(c)

By Seller or Buyer, if any suit, action, or other proceeding shall be pending or
threatened by the federal or a state government before any court or governmental
agency, in which it is sought to restrain, prohibit or otherwise affect the
consummation of the transactions contemplated hereby; or




(d)

By Seller or Buyer, if it is discovered that there is any material error,
misstatement or omission in the representations and warranties of the other
Party.




a.1

Any of the terms or conditions of this Agreement may be waived at any time by
the Party which is entitled to the benefit thereof, by action taken by its Board
of Directors provided, however, that such action shall be taken only if, in the
judgment of the Board of Directors taking the action, such waiver will not have
a materially adverse effect on the benefits intended under this Agreement to the
Party waiving such term or condition.







ARTICLE VIII




Continuing Representations and Warranties and Covenants




2

2.1

The respective representations, warranties, and covenants of the Parties hereto
and the covenants and agreements of the Parties hereto shall survive after the
closing under this Agreement in accordance with the terms thereof.

 

2.2

There are no representations whatsoever about any matter relating to DIMU by
Seller or any item contained in this Agreement, except as is contained in the
express language of this Agreement.




2.3

Seller and their agents and attorneys shall have no liability whatsoever for any
matter, omission or representation not specifically disclosed herein, and Buyer,
as a specific inducement to Seller hereby releases Seller and their agents and
attorneys and covenant not to bring any action or suit against Seller, their
agents and attorneys under any circumstances for any matter not specifically and
expressly represented within this document.




2.4

Seller and their agents and attorneys shall have no liability and shall be fully
indemnified by Buyer from any action or suit brought against Seller and their
agents and attorneys relating to any event or other matter occurring after the
Closing Date involving DIMU or Buyer, whether such action or suit has merit or
not.







ARTICLE IX




Miscellaneous




3

3.1

This Agreement embodies the entire agreement between the Parties, and there have
been and are no agreements, representations or warranties among the Parties
other than those set forth herein or those provided for herein.

 

3.2

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The Parties agree that electronic and/or facsimile signatures
of this Agreement shall be deemed a valid and binding execution of this
Agreement.




3.3

All Parties to this Agreement agree that if it becomes necessary or desirable to
execute further instruments or to make such other assurances as are deemed
necessary, the Party requested to do so will use its best efforts to provide
such executed instruments or do all things necessary or proper to carry out the
purpose of this Agreement.




3.4

This Agreement may not be amended except by written consent of all Parties.




3.5

Any notice required or permitted to be given under this Agreement shall be in
writing and served by hand delivery, commercial overnight courier or registered
or certified U.S. Mail to the address provided to each other by all Parties
prior to the Closing and shall be deemed duly given upon receipt, or if by
registered or certified U.S. Mail three (3) business days following deposit in
the U.S. Mail.  The Parties hereto may from time to time designate in writing
other addresses expressly for the purpose of receipt of notice hereunder.  




3.6

No press release or public statement will be issued relating to the transactions
contemplated by this Agreement without prior approval of the Buyer and Seller.
 However, DIMU, Buyer or Seller, may issue at any time any press release or
other public statement it believes on the advice of its counsel it is obligated
to issue to avoid liability under the law relating to disclosures, but the Party
issuing such press release or public statement shall make a reasonable effort to
give the other Party prior notice of and opportunity to participate in such
release or statement.

 

3.7

In the event of any conflict, ambiguity or inconsistency between this Agreement
and any other document which may be annexed hereto, the terms of this Agreement
shall govern.

 

3.8

The benefits of this Agreement shall inure to the respective successors and
assignees of the Parties hereto and of the indemnified Parties hereunder and
their successors and assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties hereto shall be binding
upon their respective successors and assigns.

 

3.9

This Agreement shall be interpreted, construed and enforced in accordance with
the internal laws of the State of New York, without reference to its conflicts
of law principles. All disputes arising out of or under this Agreement shall be
adjudicated exclusively within the courts located within New York County, New
York, USA and both parties hereby consent to such venue and exclusive
jurisdiction of such courts, and waive any and all rights to proceed in any
different forum.




3.10

This Agreement has been negotiated at arm’s length between persons sophisticated
and knowledgeable in these types of matters.  In addition, each Party has been
represented by experienced and knowledgeable legal counsel or had the
opportunity to consult such counsel.  Accordingly, any normal rule of
construction or legal decision that would require a court to resolve any
ambiguities against the drafting party is hereby waived and shall not apply in
interpreting this Agreement.




3.11

If any provision of this Agreement is declared invalid or unenforceable, such
provision shall be deemed modified to the extent necessary and possible to
render it valid and enforceable. In any event, the unenforceability or
invalidity of any provision shall not affect any remaining provision of this
Agreement, and this Agreement shall continue in full force and effect, and be
construed and enforced, as if such provision had not been included, or had been
modified as above provided, as the case may be.




3.12

Solely by virtue of their respective execution of this Agreement and in
consideration for the mutual covenants of each other, the Parties hereby agree,
consent and acknowledge that, in the even of a breach of any material term of
this Agreement, the non-breaching party will be without adequate remedy-at-law
and shall therefore, be entitled to immediately redress any material breach of
this Agreement by temporary or permanent injunctive or mandatory relief obtained
in an action or proceeding instituted in a competent court of jurisdiction
without the necessity of proving damages and without prejudice to any other
remedies which the non-breaching party may have at law or in equity.  For the
purposes of this Agreement, each Party hereby agrees and consents that upon a
material breach of this Agreement as aforesaid, in addition to any other legal
and/or equitable remedies, the non-breaching party may present a conformed copy
of this Agreement to the aforesaid courts and shall thereby be able to obtain an
injunction enforcing this Agreement or barring, enjoining or otherwise
prohibiting the other Party from circumventing the express written intent of the
Parties of this Agreement.

 

3.13

In the event arbitration, litigation, action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a breach of this Agreement,
in relation to a breach of this Agreement or pertaining to a declaration of
rights under this Agreement, the prevailing Party will recover all such Party’s
reasonable attorneys’ fees and costs incurred in each and every such action,
suit or other proceeding, including any and all appeals or petitions therefrom.
 As used in this Agreement, reasonable attorneys’ fees will be deemed to be the
full and actual cost of any legal services actually performed in connection with
the matters involved, including those related to any appeal or the enforcement
of any judgment calculated on the basis of the usual fee charged by attorneys
performing such services.




3.14

The Loev Law Firm, PC (the "Law Firm") has exclusively represented DIMU in
connection with this Agreement and the transactions contemplated herein and has
not undertaken to assist or render legal advice to any Seller in regards to this
Agreement, the transactions contemplated herein or the terms and conditions
hereof. In this regard, Seller does hereby acknowledge that any potential
conflict of interest existing in connection with such representation or as a
result of the fact that David M. Loev, the Managing Partner of the Law Firm is a
Seller hereunder (which conflict the Seller and Buyer hereby specifically
acknowledge and consent to), is hereby waived by Seller and Buyer. Furthermore,
Seller hereby acknowledges that the Law Firm has advised such Party that
he/she/it should seek outside counsel and business advice other than from the
Law Firm, as to the effects, consequences and legalities of the Agreement and
the terms and conditions hereof.







[Signatures on Following Page]








1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on the 21 day of September, 2012.




SELLERS:




























BUYERS:







By:




Sun An Yuan




1,680,000 Shares of Common Stock




Number of Shares Purchased







By:




Chin Yung Kong




2,520,000 Shares of Common Stock




Number of Shares Purchased




DIMUS PARTNERS, INC.:







By:




James Patton

President, Secretary, Treasurer, Director, CEO, CFO

(Sole Officer and Director)














2





